         Case 1:17-cv-02458-TSC Document 53 Filed 04/01/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                          )
 NATIONAL WOMEN’S LAW CENTER, et al.,     )
                                          )
                    Plaintiffs,           )
                                          )
 v.                                       )
                                          )                   Civil Case No. 1:17-cv-02458 (TSC)
 OFFICE OF MANAGEMENT AND BUDGET, et al., )
                                          )
                    Defendants.           )
                                          )


                                            ORDER

       Upon consideration of the Motion for Leave to Participate as Amicus Curiae by Movants

DirectEmployers Association, Inc. and the American Society of Employers (“Movants”), and the

materials submitted in support of that Motion;

       The Court, finding Movants’ brief contains relevant expertise and concern for the issues at

stake, and that Movants have unique information or perspective not within the purview of the

parties to this Action, has determined that Movants’ Motion for Leave to Participate as Amici

Curiae should be, and hereby is, GRANTED.

       The Court shall accept and file Movants’ Amici Brief into the Docket, and shall take into

consideration any or all information provided therein.



 Dated: ___________________________              ___________________________________
                                                 TANYA S. CHUTKAN
                                                 United States District Judge




                                                 1
